Name: 90/20/EEC: Commission Decision of 22 December 1989 relating to the specific programme concerning the processing and marketing of freshwater fish products in Italy for the period 1989 to 1991 forwarded by Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  fisheries;  Europe
 Date Published: 1990-01-13

 Avis juridique important|31990D002090/20/EEC: Commission Decision of 22 December 1989 relating to the specific programme concerning the processing and marketing of freshwater fish products in Italy for the period 1989 to 1991 forwarded by Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 011 , 13/01/1990 P. 0052 - 0054*****COMMISSION DECISION of 22 December 1989 relating to the specific programme concerning the processing and marketing of freshwater fish products in Italy for the period 1989 to 1991 forwarded by Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (90/20/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 4256/88 (2) and in particular Article 5 thereof, Whereas the Commission, by Decision 89/423/EEC (3), extended the specific programme concerning the processing and marketing of fish products in Italy for the period 1989 to 1990; Whereas this programme does not take freshwater fish products into consideration; Whereas Italy forwarded to the Commission on 3 August 1989 a specific programme concerning the processing and marketing of freshwater fish products in Italy; Whereas this programme complies with the provisions of Article 2 of Regulation (EEC) No 355/77; Whereas this programme contributes to the fulfilment of the objectives of the common fisheries policy and it includes the details referred to in Article 3 of Regulation (EEC) No 355/77; Whereas this programme should be consistent with the multiannual guidance programmes for restructuring, modernizing and developing the fishing industry and for developing aquaculture as adopted by the Commission by Decisions 88/4/EEC (4) and 88/140/EEC (5); Whereas this programme contains certain actions which are ineligible under Regulation (EEC) No 355/77 and they therefore should be excluded from this programme; Whereas the measures provided for in this Decision are in accordance with the joint opinion of the Standing Committee on Agricultural Structures and Rural Development and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme concerning the processing or marketing of freshwater fish products in Italy, forwarded by Italy on 3 August 1989, the main features of which are set out in Annex I, are hereby approved, subject to the provisions in Annex II. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 22 December 1989. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 374, 31. 12. 1988, p. 25. (3) OJ No L 196, 12. 7. 1989, p. 47. (4) OJ No L 4, 7. 1. 1988, p. 21. (5) OJ No L 67, 12. 3. 1988, p. 18. ANNEX 1 Main features of the programme in respect of the common measures to improve the conditions under which freshwater fish products are processed and marketed, drawn up by Italy pursuant to Regulation (EEC) No 355/77 1. Purpose of the programme Improvement and rationalization of marketing/distribution networks for fish products. 2. Delimination of the area The whole of Italy. 3. Duration The programme covers the period from 1 September 1989 to 31 December 1991. Investment projects may be introduced under the present programme until 31 December 1990 (Article 10, Regulation (EEC) No 4256/88). (a) For the freshwater fish products processing sector: - establishment of processing centres with a comprehensive handling, cleaning, gutting, filleting, slicing, smoking line, etc., - establishment of primary processing centres. (b) Concerning the marketing and distribution of freshwater fish products - rationalization and automation of commercial distribution chains. 5. Investment forecasts In order to reach the forecast objectives and in particular to stabilise production costs and the creation of new products, the total investment funds for the programme's duration are ECU 10,4 million and are broken down as follows: - for structural investment in the sector in handling, processing, canning, freezing and preparation ECU 8,7 million - for modernizing, improving and automating fish markets ECU 1,7 million The financial data, as well as the breakdown between the various types of investment, are indicative. 6. National aids The above investments may receive subsidies granted by regions or other public bodies which have a specific interest in these different sectors. ANNEX II Final conclusions 1. The Commission considers that the programme submitted by Italy as a framework for future Community or national financing schemes constitutes a suitable basis to facilitate the development of the processing and marketing of freshwater fish products. In this connection, the Commission emphasizes the importance of the prospective development of resources and of the consequences and objectives of the multiannual guidance programmes with regard to the fishing fleet and in particular aquaculture, for the future development of the processing and marketing of freshwater fish products, a sector which should be considered as the most important source for future supply of raw materials. 2. Investments in products for human consumption which are not listed in Annex II to the EEC Treaty shall be examined with particular reference to Article 7 of Council Regulation (EEC) No 355/77; these should contain significant amounts of fish. 3. The Commission points out that the estimated investment needs contained in these programmes do not imply any commitment to financial participation by the Community.